Exhibit 10.14

 

MFA FINANCIAL, INC.

AMENDED AND RESTATED 2010 EQUITY COMPENSATION PLAN

 

FORM OF PHANTOM SHARE AWARD AGREEMENT

(TIME-BASED VESTING)

 

AGREEMENT by and between MFA Financial, Inc., a Maryland corporation (the
“Company”), and                          (the “Grantee”), dated as of the
                   day of                     ,               .

 

WHEREAS, the Company maintains the MFA Financial, Inc. Amended and Restated 2010
Equity Compensation Plan, as it may be amended from time to time (the “Plan”)
(capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto by the Plan);

 

WHEREAS, the Grantee, as an employee of the Company, is an Eligible Person; and

 

[WHEREAS, the Company and the Grantee entered into that certain Employment
Agreement, dated                          (the “Employment Agreement”); and]

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant Phantom Shares (also generally known as
“restricted stock units” or “RSUs”) to the Grantee subject to the terms and
conditions set forth below.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.             Grant of Phantom Shares.

 

The Company hereby grants the Grantee                            Phantom
Shares.  The Phantom Shares are subject to the terms and conditions of this
Agreement and are also subject to the provisions of the Plan.  The Plan is
hereby incorporated herein by reference as though set forth herein in its
entirety.

 

2.             Vesting.

 

The Phantom Shares shall be subject to the terms and conditions set forth in
this paragraph 2.

 

(a)                                  A portion of the Phantom Shares shall vest,
except as otherwise provided herein, on the following schedule (the “Vesting
Period”):

 

 

 

Number of Phantom

 

 

 

Shares for Which the

 

Date

 

Vesting Period Shall Lapse

 

 

 

 

 

Date

 

 

%

Date

 

 

%

Date

 

 

%

Date

 

 

%

 

(b)                                 In the event that, prior to
                                    , the Grantee has a Termination of Service
(i) by the Company for Cause [(as defined in the Employment Agreement)] or
(ii) by the Grantee for any reason other than as set forth in paragraph
2(c) below, then all Phantom Shares granted to the Grantee hereunder, whether or
not then vested, shall thereupon, and with no further action, be forfeited by
the Grantee.

 

(c)                                  In the event that, prior to
                                      , the Grantee has a Termination of Service
(i) due to his or her death or Disability [(as defined in the Employment
Agreement)] or (ii) by the

 

1

--------------------------------------------------------------------------------


 

Company for any reason other than Cause [(as defined in the Employment
Agreement)], the Phantom Shares granted to the Grantee hereunder with respect to
which the Vesting Period has elapsed in accordance with paragraph 2(a) as of the
date of termination shall be settled as provided in paragraph 4 hereunder.

 

(d)                                 [Notwithstanding the foregoing provisions of
this paragraph 2, to the extent that the Employment Agreement provides that the
Phantom Shares are subject to terms other than those set forth above, including
without limitation any acceleration of vesting in the event of a non-renewal of
such Employment Agreement by the Company (to the extent applicable), or a
termination of employment by the Grantee for “Good Reason” or in connection with
a “Change in Control” (each as defined in the Employment Agreement), then the
terms of the Employment Agreement will apply with respect to the Phantom Shares
granted hereby, and shall, to the extent applicable, supersede the terms of this
paragraph 2.]

 

(e)                                  Except as contemplated above, in the event
that the Grantee has a Termination of Service, any and all of the Grantee’s
Phantom Shares which have not vested prior to or as of such termination shall
thereupon, and with no further action, be forfeited and cease to be outstanding.

 

3.                                       Dividend Equivalent Rights.

 

A Dividend Equivalent Right is hereby granted to the Grantee, consisting of the
right to receive, with respect to each outstanding Phantom Share that has not
been forfeited in accordance with paragraph 2, cash in an amount equal to the
cash dividend distributions paid in the ordinary course on a share of Common
Stock to the Company’s common stockholders (each, a “Dividend Payment”), as set
forth below.  For each Phantom Share then outstanding, whether or not then
vested, if a cash dividend is payable in the ordinary course on a share of
Common Stock, the Company shall make a payment to the Grantee in an amount equal
to the applicable Dividend Payment, on or about the date of the Dividend
Payment, but in no event later than March 15th of the year following the date of
the Dividend Payment.

 

4.                                       Settlement.

 

Each vested and outstanding Phantom Share shall be settled in one share of
Common Stock of the Company (a “Share”) on the earlier of (i) the first business
day of the calendar year following a Termination of Service prior to
                                 (to the extent provided under paragraph
2(c) [or 2(d)]) or (ii)                                (the “Settlement Date”). 
For the avoidance of doubt, to the extent the terms of this paragraph 4 conflict
with any terms of the Plan relating to the settlement of Phantom Shares, the
terms of this paragraph 4 shall govern.  To the extent any payment pursuant to
this paragraph 4 is required to be delayed six months pursuant to the special
rules of Section 409A related to “specified employees,” each affected payment
shall be delayed until six months after the Grantee’s Termination of Service
(other than on account of the death of the Grantee).

 

5.                                       Miscellaneous.

 

(a)                                  The value of a Phantom Share may decrease
depending upon the Fair Market Value of a Share from time to time.  Neither the
Company nor the Committee, nor any other party associated with the Plan, shall
be held liable for any decrease in the value of the Phantom Shares.  If the
value of such Phantom Shares decrease, there will be a decrease in the
underlying value of what is distributed to the Grantee under the Plan and this
Agreement.

 

(b)                                 With respect to this Agreement, (i) the
Phantom Shares are bookkeeping entries, (ii) the obligations of the Company
under the Plan are unsecured and constitute a commitment by the Company to make
benefit payments in the future, (iii) to the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of any general unsecured creditor of the Company,
(iv) all payments under the Plan (including

 

2

--------------------------------------------------------------------------------


 

distributions of Shares) shall be paid from the general funds of the Company and
(v) no special or separate fund shall be established or other segregation of
assets made to assure such payments (except that the Company may in its
discretion establish a bookkeeping reserve to meet its obligations under the
Plan).  The award of Phantom Shares is intended to be an arrangement that is
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

(c)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF
LAWS.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Committee may construe and interpret
this Agreement and establish, amend and revoke such rules, regulations and
procedures for the administration of this Agreement as it deems appropriate.  In
this connection, the Committee may correct any defect or supply any omission, or
reconcile any inconsistency in this Agreement or in any related agreements, in
the manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.  All decisions and determinations by the Committee in the
exercise of this power shall be final and binding upon the Company and the
Grantees.

 

(e)                                  All notices hereunder shall be in writing
and, if to the Company, shall be delivered to the Board or mailed to its
principal office, addressed to the attention of the Committee and, if to the
Grantee, shall be delivered personally or mailed to the Grantee at the address
appearing in the records of the Company.  Such addresses may be changed at any
time by written notice to the other party given in accordance with this
paragraph 5(e).

 

(f)                                    The failure of the Grantee or the Company
to insist upon strict compliance with any provision of this Agreement or the
Plan, or to assert any right the Grantee or the Company, respectively, may have
under this Agreement or the Plan, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement or the
Plan.

 

(g)                                 Nothing in this Agreement shall (i) confer
on the Grantee any right to continue in the service of the Company or its
Subsidiaries or otherwise confer any additional rights or benefits upon the
Grantee with respect to the Grantee’s employment with the Company or
(ii) interfere in any way with the right of the Company or its Subsidiaries and
its stockholders to terminate the Grantee’s service at any time.

 

(h)                                 This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

[the remainder of the page left intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

 

 

MFA FINANCIAL, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[EMPLOYEE]

 

4

--------------------------------------------------------------------------------